internal_revenue_service number release date index number ----------------------- --------------------------- ----------------------------- --------------------------------- -------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ---------------- ----------------- telephone number ---------------------- refer reply to cc psi b06 plr-105309-17 date august legend taxpayer parent state commission a commission b rider rider rider month report order date year director dear ---------------- --------------------------------------------------------------------- ------------------------------------------------------ ---------- ------------------------------------------------ ------------------------------------------------------- -------------------------------------------------------------- ------------------------------------------------------------ ---------------------------------------------------- ------ ----------------------------------------- --------------------------------------------- ----------------------- ------- ------------------------------------------------- this letter responds to taxpayer’s request dated date for a ruling on the application of the normalization rules of the internal_revenue_code to certain accounting and regulatory procedures as described below the representations set out in your letter follow taxpayer a state corporation is wholly owned by parent which is also a state corporation parent is the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return on a calendar_year basis using an accrual_method of accounting taxpayer is included in that return taxpayer is a regulated_public_utility engaged in the generation transmission plr-105309-17 distribution and sale of electric energy in state it is subject_to regulation by commission a and commission b with respect to terms and conditions of services both commissions establish taxpayer’s rates based on its costs including a provision for a return on the capital employed by taxpayer in its regulated business commission a sets taxpayer’s rates at a level that is intended to allow taxpayer the opportunity to collect from retail customers its total revenues equal to its cost of providing service including a reasonable rate of return on invested capital to accomplish this commission a uses base rates and cost_recovery clauses riders taxpayer has claimed and continues to claim accelerated_depreciation on all of its public_utility_property to the full extent those deductions are available taxpayer normalizes the federal income taxes deferred as a result of its claiming these deductions in accordance with the normalization rules as a consequence taxpayer has a substantial balance of accumulated deferred federal_income_tax adfit that is attributable to accelerated_depreciation reflected on its regulated books of account in its base rate-setting adfit is treated as a component of taxpayer’s capital structure and is assigned a zero cost rate in computing its weighted average cost of capital wacc taxpayer projects its capital structure and its costs for the various elements of its capital structure including adfit by using a 13-month average taxpayer has not applied the proration methodology to its adfit in determining the amount to which to apply the 13-month averaging_convention in its base rate cases in addition to base rates taxpayer also has three main riders rider sec_1 - that are re- calculated at least annually and are each comprised of three components a basic amount that is computed using projected costs and customer usage for the current calendar_year a preliminary true-up amount for the prior year and a final true-up amount from two years prior in each rider case all elements of taxpayer’s rate base for those riders having a rate base component are computed using a simple monthly average beginning plus ending divided by two for each month as with base rates adfit is treated as a component of taxpayer’s capital structure and is assigned a zero cost rate however unlike with base rates in its rider cases taxpayer does not project its wacc instead in all three rider cases it uses the more recent of the wacc approved in taxpayer’s last base rate case or the wacc reflected in taxpayer’s most recently filed month report reports are prepared and filed with commission a monthly to reflect a rolling month average wacc this methodology was approved by commission a in order issued on date reports are based on actual historical results and taxpayer did not apply the proration methodology to its adfit in determining the wacc for purposes of its reports consequently the wacc used in its rider cases has not reflected the application of the proration methodology either plr-105309-17 in its rider cases taxpayer does not explicitly compute income_tax expense instead it merely grosses up the equity return at the statutory rate to derive the revenue requirement necessary to fund that return after-tax thus in its rider cases taxpayer makes no distinction between current and deferred income_tax expense in year taxpayer’s tax department personnel reviewed taxpayer’s treatment of its adfit in its base rate filings and concluded that taxpayer was obliged to employ the proration methodology in calculating the adfit balance that it used as a component of its capital structure since recognizing its failure to use the proration methodology in its rate base cases taxpayer has initiated a base rate case in its computation of proposed rates in that case taxpayer has used the proration methodology to calculate all projected changes in adfit with respect to its rider cases until the service rules on this request taxpayer is uncertain whether it needs to change its historic procedures which it cannot do without commission a approval in order to maintain compliance with the normalization rules taxpayer will implement the proration methodology as required and will propose to alter its use of disparate conventions in computing rate base and its wacc if the service rules that such alterations are necessary to remain compliant with the normalization rules taxpayer requests that we rule as follows to the extent that in computing taxpayer’s base rates and its cost_recovery clauses riders taxpayer’s inclusion in its capital structure of an amount of depreciation- related adfit computed without applying the proration methodology was inconsistent with the normalization rules any such action by taxpayer in any year prior to taking the necessary corrective action as described above was not a violation of the normalization rules in computing the projected component of its riders taxpayer’s use of projected costs including the projection of all elements of rate base in conjunction with the use of historical deprecation-related adfit balance which is a component of the historical wacc does not conflict with the consistency rule_of sec_168 in any year in which the depreciation-related adfit balance used to compute taxpayer’s wacc is equal to or less than the maximum depreciation-related adfit balance taxpayer could have used under the limitation of sec_1_167_l_-1 in computing the true-up components of its riders taxpayer’s use of a simple monthly average applied to all elements of rate base in conjunction with the use of the depreciation-related adfit balance that is a component of the wacc reflected in the report from month of the year to which that historical data relates or from a combination of that report and the report from month of the prior year does not conflict with the consistency rule_of sec_168 and plr-105309-17 in the event that requested ruling and or requested ruling is negative taxpayer’s use of regulatory conventions for determining all elements of rate base which differed from the convention it used to derive the depreciation-related adfit balance which is a component of the wacc it applied to that rate base in any year prior to taking the necessary corrective action as described above was not a violation of the normalization rules law and analysis in general former sec_167 provided that public_utilities were entitled to use accelerated methods for depreciation if they used a normalization method_of_accounting a normalization method_of_accounting was defined in former sec_167 in a manner consistent with that found in sec_168 which provides that if a utility uses anything but regulatory depreciation for tax purposes it must make an adjustment to a reserve to reflect the deferral of taxes resulting from the difference similarly sec_1_167_l_-1 provides that any_tax deferral attributable to accelerated_depreciation must be reflected in a reserve_account sec_168 provides that one way the normalization rules are not satisfied is if the taxpayer for ratemaking purposes uses a procedure or adjustment which uses an estimate or projection of tax expense depreciation expense or a reserve for deferred taxes unless such estimate or projection is also used with respect to the other two items and with respect to rate base this prohibition is generally referred to as the consistency rule section sec_1_167_l_-1 provides that a taxpayer does not use a normalization method_of_accounting if for ratemaking purposes the amount of the reserve for deferred taxes excluded from the rate base adfit or treated as cost-free capital exceeds the amount of the adfit reserve for the period used in determining the taxpayer’s ratemaking tax expense this is generally referred to as the limitation requested ruling sec_1_167_l_-1 provides that for the purpose of determining the maximum amount of the reserve to be excluded from the rate base or to be included as no-cost capital under sec_1_167_l_-1 if solely an historical period is used to determine depreciation for federal_income_tax expense for ratemaking purposes then the amount of the reserve_account for the period is the amount of the reserve determined under sec_1_167_l_-1 at the end of the historical period sec_1_167_l_-1 provides that if solely a future period is used for such determination the amount of the reserve_account for the period is the amount of the reserve at the beginning of the plr-105309-17 period and a pro_rata portion of the amount of any projected increase to be credited or decrease to be charged to the account during such period this calculation of the portion of the amount of any projected increase or decrease to be charged in the future period or the future portion of a part historical and part future period is done by application of the proration formula described below sec_1_167_l_-1 provides if in determining depreciation for ratemaking tax expense a period is used which is part historical and part future then the amount of the reserve_account for this period is the amount of the reserve at the end of the historical portion of the period and a pro_rata amount of any projected increase to be credited to the account during the future portion of the period the pro_rata amount of any increase during the future portion of the period is determined by multiplying the increase by a fraction the numerator of which is the number of days remaining in the period at the time the increase is to accrue and the denominator of which is the total number of days in the future portion of the period sec_1_167_l_-1 makes it clear that the reserve excluded from rate base must be determined by reference to the same period as is used in determining ratemaking tax expense therefore a taxpayer may use either historical data or projected data in calculating these two amounts but they must be consistent as explained in sec_1 l - a the rules provided in sec_1_167_l_-1 are to insure that the same time period is used to determine the deferred tax reserve amount resulting from the use of an accelerated method_of_depreciation for cost of service purposes and the reserve amount that may be excluded from the rate base or included in no-cost capital in determining such cost of services if a taxpayer chooses to compute its ratemaking tax expense and rate base exclusion amount using projected data then it must use the proration formula provided in sec_1_167_l_-1 to calculate the amount of deferred taxes subject_to exclusion from the rate base the proration formula prorates the projected accruals to the reserve so as to account for the actual time these amounts are expected to be in the reserve as explained in sec_1_167_l_-1 the proration formula in sec_1_167_l_-1 provides a method to determine the period of time during which the taxpayer will be treated as having received amounts credited or charged to the reserve_account so that the disallowance of earnings with respect to such amounts through rate base exclusion or treatment as no-cost capital will take into account the factor of time for which such amounts are held by the taxpayer the purpose of the proration formula is the same as that of the consistency rule discussed above to prevent the immediate flow-through of the benefits of accelerated_depreciation to ratepayers the proration formula stops flow-through by limiting the deferred tax reserve accruals that may be excluded from rate base and thus the earnings on rate base that may be disallowed according to the length of time these accruals are actually in the reserve_account plr-105309-17 the effectiveness of sec_1_167_l_-1 in resolving the timing issue has been limited by its failure to define some key terms nowhere does this provision state what is meant by the terms historical and future in relation to the test period for determining depreciation for ratemaking tax expense how are these time periods to be measured one interpretation focuses on the type or quality of the data used in the ratemaking process according to this interpretation the historical period is that portion of the test period for which actual data is used while the portion of the period for which data is estimated is the future period the second interpretation focuses on when the utility rates become effective under this interpretation the historical period is that portion of the test period before rates go into effect while the portion of the test period after the effective date of the rate order is the future period the first interpretation which focuses on the quality of the ratemaking data is an attractive one it proposes a simple rule easy to follow and to enforce any portion of the reserve for deferred taxes based on estimated data must be prorated in determining the amount to be deducted from rate base the actual passage of time between the date ratemaking data is submitted and the date rates become effective is of no importance but this interpretation of the regulations achieves simplicity at the expense of precision in other words it is overbroad the proration of all estimated deferred tax data does serve to magnify the benefits of accelerated_depreciation to the utility but this is not the purpose of normalization congress was explicit normalization in no way diminishes whatever power the utility regulatory agency may have to require that the deferred taxes reserve be excluded from the base upon which the utility’s permitted rate of return is calculated h_r rep no 91st cong 1st sess in contrast the second interpretation of sec_1_167_l_-1 is consistent with the purpose of normalization which is to preserve for regulated utilities the benefits of accelerated_depreciation as a source of cost-free capital the availability of this capital is ensured by prohibiting flow-through but whether or not flow-through can even be accomplished by means of rate base exclusions depends primarily on whether at the time rates become effective the amounts originally projected to accrue to the deferred tax reserve have actually accrued if rates go into effect before the end of the test period and the rate base reduction is not prorated the utility commission is denying a current return for accelerated_depreciation benefits the utility is only projected to have this procedure is a form of flow-through for current rates are reduced to reflect the capital cost savings of accelerated_depreciation deductions not yet claimed or accrued by the utility yet projected data is often necessary in determining rates since historical data by itself is rarely an accurate indication of future utility operating results thus the regulations provide that as long as the portion of the deferred tax reserve based on truly projected future estimated data is computed according to the proration formula a regulator may deduct this reserve from rate base in determining a utility’s allowable return in other words a utility plr-105309-17 regulator using projected data in computing ratemaking tax expense and rate base exclusion must account for the passage of time if it is to avoid flow-through but if rates go into effect after the end of the test period the opportunity to flow through the benefits of future accelerated_depreciation to current ratepayers is gone and so too is the need to apply the proration formula in this situation the only question that is important for the purpose of rate base exclusion is the amount in the deferred tax reserve whether actual or estimated once the future period the period over which accruals to the reserve were projected is no longer future the question of when the amounts in the reserve accrued is no longer relevant at the time the new rate order takes effect the projected increases have accrued and the amounts to be excluded from rate base are no longer projected but historical even though based on estimates sec_168 provides that the depreciation deduction determined under sec_168 shall not apply to any public_utility_property within the meaning of sec_168 if the taxpayer does not use a normalization method_of_accounting however in the legislative_history to the enactment of the normalization requirements of the investment_tax_credit itc congress stated that it hopes that sanctions will not have to be imposed and that disallowance of the tax_benefit there the itc should be imposed only after a regulatory body has required or insisted upon such treatment by a utility see senate report no 92nd cong 1st sess 1972_2_cb_559 both commission a and commission b have at all times required that utilities under their respective jurisdictions use normalization methods_of_accounting taxpayer also intended at all times to comply with the normalization rules taxpayer is required to follow the proration methodology applicable to future test periods for the projected revenue requirement for taxpayer’s base rate and rider cases prospectively adhering to the service’s interpretation of sec_1_167_l_-1 by using the proration formula requires adjustments to conform to this ruling any rates that have been calculated using procedures inconsistent with this ruling nonconforming rates which are or have been in effect and which under applicable state or federal regulatory law can be adjusted or corrected to conform to the requirements of this ruling must be so adjusted or corrected where nonconforming rates cannot be adjusted or corrected to conform to the requirements of this ruling due to the operation of state or federal regulatory law then such correction must be made in the next regulatory filing or proceeding in which taxpayer’s rates are considered taxpayer requests that any such failure to use the proration formula in any year prior to taking the necessary corrective action not be considered to be a violation of the normalization rules taxpayer has initiated the measures necessary to conform to the normalization rules for its base rate cases and has represented that it will initiate the measures necessary to conform to the normalization rules for its rider cases taxpayer also stated that it will initiate those measures at the earliest available plr-105309-17 opportunity taxpayer’s failure to comply with the normalization rules in its prior base rate and rider cases was inadvertent it was not an inconsistency with the normalization rules that taxpayer any participant in any of the proceedings or the regulator in any of the proceedings recognized no potential proration-related normalization issue was ever identified and brought to the attention of either commission thus there was clearly no required treatment that was inconsistent with the normalization rules therefore there was no determination made with respect to taxpayer’s calculation of its adfit balance by either commission because the commissions as well as taxpayer at all times sought to comply and because taxpayer will take corrective actions at the earliest available opportunity it is not appropriate to conclude that the failure to use the proration formula constituted a normalization violation and apply the sanction of denial of accelerated_depreciation to taxpayer requested ruling sec_2 and as explained in sec_1_167_l_-1 the limitation applies to ensure that the amount of the adfit reserve that can be excluded from rate base or as here treated as zero- cost capital does not exceed the amount of such reserve for deferred taxes for the period used in determining the taxpayer’s tax expense in computing cost of service in such ratemaking thus the normalization rules do not permit rate base to be reduced by an adfit balance in excess of the amount reflected in cost of service if the consistency rule is in whole or in part integrated with the limitation then the outcome of any technical violation of the consistency rule may be mitigated by a mathematical analysis showing that despite the lack of consistency the limitation has not been exceeded and therefore the normalization rules have not been violated in this case taxpayer relies on projected costs for its determination of rate base to compute the projected component of its riders however its adfit is not similarly projected with regard to taxpayer’s two true-up rider calculations while taxpayer applies a simple monthly average to historical test period data for its adfit taxpayer does not rely on data from the same period accordingly in taxpayer’s computation of both the basic amount and the true-up components of its rider cases a facial inconsistency exists between the convention applied to adfit and to depreciation expense tax expense and rate base that does not satisfy the mechanical application of the consistency rule importantly the adfit balance taxpayer actually incorporates into its wacc for any given rider case is likely to be significantly less than what the adfit balance would be if taxpayer projected the adfit balance changes for the test period if a failure to comply with the consistency rule is a per se violation of the normalization rules then taxpayer’s procedure constitutes a violation of these rules without regard to compliance plr-105309-17 with the limitation however proper consideration of this issue arguably involves the interaction between the consistency rule and the limitation found in sec_1 l - h i we believe that the limitation and consistency rule should be read together where the purposes of the normalization rules are achieved thereby under this approach compliance with the consistency rule can be achieved by calculating the adfit balance by which rate base would be reduced using the same conventions used for the other aspects of rate base ie by adhering to the consistency rule provided that the amount of adfit actually used in taxpayer’s present method does not exceed the limitation the purpose of the normalization rules has been vindicated because no benefits that belong to the utility are being flowed through to ratepayers accordingly we conclude that under the facts presented here with regard to requested ruling sec_2 and taxpayer has not violated the normalization rules by virtue of using a computational methodology that is inconsistent with the consistency rule_of sec_168 because the adfit used in such methodology does not exceed that allowed by the limitation in sec_1_167_l_-1 because of these conclusions request ruling is moot and will not be considered further conclusion sec_1 to the extent that in computing taxpayer’s base rates and its rider cases taxpayer’s inclusion in its capital structure of an amount of depreciation-related adfit computed without applying the proration methodology was inconsistent with the normalization rules any actions taken by taxpayer in any year prior to taking the necessary corrective action as described above was not a violation of the normalization rules in computing the projected component of its riders taxpayer’s use of projected costs including the projection of all elements of rate base in conjunction with the use of historical deprecation-related adfit balance which is a component of the historical wacc does not conflict with the consistency rule_of sec_168 in any year in which the depreciation-related adfit balance used to compute taxpayer’s wacc is equal to or less than the maximum depreciation-related adfit balance taxpayer could have used under the limitation of sec_1_167_l_-1 similarly in computing the true-up components of its riders taxpayer’s use of monthly averages for the historical test period for all elements of rate base in conjunction with the use of an historical depreciation-related adfit balance which is a component of the wacc from a different period does not conflict with the consistency rule_of sec_168 in any year in which the depreciation-related adfit balance used to compute taxpayer’s wacc is equal to or less than the maximum depreciation- related adfit balance taxpayer could have used under the limitation of sec_1_167_l_-1 plr-105309-17 because we have found no violation of the consistency rule_of sec_168 in either requested ruling sec_2 or this issue is moot except as specifically determined above no opinion is expressed or implied concerning the federal_income_tax consequences of the matters described above we note that the calculations described above to determine the limitation in the ratemaking processes related to its riders and thus whether taxpayer’s adfit exceeds that amount should be retained by taxpayer as part of their normal retention of records under sec_6001 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative we are also sending a copy of this letter_ruling to the director sincerely patrick s kirwan chief branch office of associate chief_counsel passthroughs special industries
